DETAILED ACTION


Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Non-Compliant Amendment	3
III. Claim Rejections - 35 USC § 103	3
A. Claims 1, 3, 5, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0138875 (“Torii”) in view of US 2013/0056904 (“Hamaya”).	3
IV. Allowable Subject Matter	11
V. Response to Arguments	12
Conclusion	13


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Non-Compliant Amendment
The amendment fails to comply with 37 CFR 1.121(c) for fails to provide the correct status to the claims.  Currently, each of claims 2-14, 16, and 18 is given a status of “Previously Presented”.  However, the claims were not new in the previous version, nor were amendments made in the previous version.  Therefore, no previous markings have been removed from these claims relative to the previous version.   (See 37 CFR 1.121(c)(3) and MPEP 714.II.C).  Consequently, the proper status is “Original”.  In the interest of expediting examination on the merits, a notice of non-compliant amendment is waived.  Applicant is requested to provide the correct status of claims in the future. 

III. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

A. Claims 1, 3, 5, 16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0138875 (“Torii”) in view of US 2013/0056904 (“Hamaya”).
Claim 1 reads,
[1] 1. (Currently Amended) A chuck assembly for holding a plate, comprising: 
[2] a member configured to hold the plate, the member including: 
[3] a flexible portion configured to have a central opening; and 
[4] a first cavity formed by the flexible portion, wherein the plate is held by the flexible portion by reducing pressure in the first cavity; 
[5] a light-transmitting member covering the central opening of the member; and 
[6a] a fluid path in communication with a second cavity defined by the flexible portion, 
[6b] the plate held by the member and the light-transmitting member for pressurizing the second cavity,
[7] wherein the flexible portion is bent in response to a pressure in the second cavity.  
With regard to claim 1, Torii discloses,
[1] 1. (Currently Amended) A chuck assembly for holding a plate 7 [¶ 23], comprising: 
[2] a member [15 = 30, 31, 32; Figs. 2A-2C; ¶ 25] configured to hold the plate 7, the member including: 
[3] a flexible portion 31, 32 configured to have a central opening 17 [¶¶ 24-26, 36; Figs. 2A-2C, 4C]; and 
[4] a first cavity [not shown] formed by the flexible portion 31, 32, wherein the plate 7 is held by the flexible portion 31, 32 by reducing pressure in the first cavity [i.e. by vacuum suction; ¶ 26 (infra)]; 
[5] a light-transmitting member 13 [¶ 23] covering the central opening 17 of the member 15; and 
[6a] … a second cavity 12 [¶ 23] defined by the flexible portion 31, 32, 
[6b] the plate 7 held by the member and the light-transmitting member 13 for pressurizing the second cavity [¶ 23; Fig. 1],
[7] wherein the flexible portion 31, 32 is bent in response to a pressure in the second cavity 12 [see explanation below].  

With regard to feature [7] of claim 1, Torri explains that the gas or air pressure in the second cavity 12 deforms the mold 7 (step S107; Fig. 4A) resulting in a portion of the pattern 7a at the periphery of the mold 7 that is not in contact with the resin 14 on the wafer 11 having an “expanded configuration” (step S108; Fig. 4B) resulting in “stress … concentrated in proximity to the interface of each portion, that is to say, on the outermost peripheral portion of the pattern portion 7a”, thereby disrupting the “linearity in the pattern pitch” and consequently affecting the “overlay accuracy” (Torii: ¶ 34).  To resolve the problem, “deformation is applied to the mold 7 as illustrated in FIG. 4C by the actuator 33 installed on the mold chuck 15” (id.).  
As illustrated in Fig. 4C, the holding portion 31, i.e. the claimed “flexible portion”, is bent  in order to “suppress… [the] concentration of stress produced on a portion of the pattern portion 7a, in particular produced on the outermost peripheral portion during the extrusion step” (Torii: ¶ 35).  The extent of bending of the holding part 31 necessary to alleviate the stress at the periphery of the pattern 7a is determined by the controller 6 (id.).  Therefore, the bending of the holding portion 31 is “in response to a pressure in the second cavity 12”, as required by feature [7] of claim 1, because said gas or air pressure ultimately generates the stress leading to disruption to the “linearity of pattern pitch” in the pattern 7a that is alleviated by the controller 6 determining the extent of bending the holding portion 31 necessary to counteract said stress caused by said pressure (Torii: ¶¶ 34-35). 
This is all of the features of claim 1 disclosed in Torii.

With regard to feature [4] of claim 1, Torii states,
[0026] The holding portion 31 forms an open region 17 in the central portion of the XY plane, and although not illustrated, includes a suction portion that draws the outer edge (outer peripheral surface) of the mold 7 that is positioned on the outer periphery of the open region 17 on the surface facing the wafer 11.  The suction portion is connected for example to a vacuum exhaust apparatus (not shown) installed in an external position, and the suction pressure is adjusted by the vacuum exhaust apparatus to thereby switch the suction ON/OFF.  …
(Torii: ¶ 26; emphasis added)
As such, it is seen to be inherent that there exists in the holding portion 31, the claimed “first cavity”; otherwise, there would be no manner by which to apply the suction by vacuum to the holder 31 to suction hold the mold 7, in the manner indicated.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
Nonetheless, arguendo, to the extent that Applicant may be able to provide proof to the contrary, i.e. that Torii is somehow able to provide vacuum suction to holder 31 without some cavity, then this would be a difference between Torii and claim 1.
Hamaya, like Torii, teaches an imprint apparatus (Hamaya: Title, abstract) including most of the features of claim 1, as follows:
[1] 1. (Currently Amended) A chuck assembly for holding a plate 6 [Fig. 5A], comprising: 
[2] a member 32 configured to hold the plate 6 [¶ 38], the member including: 
[3] a … portion configured to have a central opening ; and 
[4] a first cavity 31 [i.e. grooves] formed by the … portion, wherein the plate 6 is held by the … portion 31 by reducing pressure in the first cavity 31  [¶ 39: “Each of these suction grooves 31 is connected to a vacuum pump 36 via a switching mechanism.  When the mold 6 is held by suction, the control unit 5 controls the switching ON/OFF of the suction of each of these suction grooves 31 independently of one another.”]; 
[5] a light-transmitting member 14 [¶ 24, e.g. glass plate] covering the central opening of the member 32; and 
[6] a fluid path [shown between cavity 13 and 15 but not labeled in Fig. 5A] in communication with a second cavity 13 defined by the member 32, the plate 6 held by the member 32 and the light-transmitting member 14 for pressurizing the second cavity 13  [¶ 24 (infra)].
Thus, with regard to feature [4] of clam 1, Hamaya teaches the claimed “first cavity” which are grooves 31 to which vacuum suction can be applied to hold the mold 6, i.e. the claimed “plate”.
Thus, again, to the extent Applicant is able to provide proof that Torii is somehow able to provide vacuum suction to holder 31 without some cavity, then, it would have been at least obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include the grooves 31 of Hamaya in the holder portion 31 of Torii, in order to provide a means for applying vacuum suction between the mold 7 and the holder portion 31. 

With regard to feature [6] of claim 1, Torii states,
A configuration is also possible in which a light transmission member 13 is provided in the open region 17 in the mold holding mechanism 3 as described hereafter, and configures a space 12 enclosed by a part of the open region 17 and the cavity 7b as a closed space, and thereby pressure in the space 12 is controlled by a pressure adjustment apparatus (not illustrated).
(Torii: ¶ 23)
Thus, Torii does not show the means by which the pressure is adjusted in the space 12, i.e. the claimed “second cavity”, and therefore does not show “a fluid path in communication with a second cavity 12”.
Hamaya teaches feature [6] of claim 1, specifically including “a fluid path in communication with the second cavity” is used to control the pressure in said second cavity, in order deform the mold 6, just as in Torii.  In this regard, Hamaya states,
Also, each of the mold chuck 11 and the mold drive mechanism 12 has an aperture region at the central portion (the inside thereof) such that the ultraviolet light 7 emitted from the light irradiation unit 2 is irradiated toward the wafer 10.  A light transmission member (e.g. glass plate) 14 is installed within the aperture region such that a space 13 enclosed by a part of the aperture region and the mold 6 is sealed, and the pressure in the space 13 is adjusted by a pressure adjusting device (deforming unit) 15 including a vacuum pump or the like.  The pressure adjusting device 15 sets the pressure in the space 13 higher than the external pressure when the mold 6 is pressed against a resin 16 on the wafer 10 so that a pattern section 6a is deflected into a convex shape toward the wafer 10 and the pattern section 6a is brought into contact with the resin 16 from the central portion of the pattern section 6a.
(Hamaya: ¶ 24; emphasis added)
Thus there is “a fluid communication path” between the pressure adjusting device 15, e.g. a vacuum pump, and the space 13 defined by the member 32, the plate 6, and the light-transmitting member 14.
It would have been obvious to one of ordinary skill in the art, at the time of the instant invention, to include “a fluid path in communication with the second cavity 12” in Torii, because Hamaya explains that a fluid path is a suitable means for controlling the pressure in a cavity, said pressure controlling means used for the identical purpose as in Torii of deforming the mold 7, i.e. the claimed “plate”. 
This is all of the feature of claim 1. 

With regard to claim 3, Torii further discloses,
3. (Original) The chuck assembly of claim 1, wherein the member 15 includes an inflexible portion 30 [¶ 25].  

With regard to claims  5 and 16, Torii further discloses,
5. (Original) The chuck assembly of claim 1, further comprising a support ring 30 and/or 16 coupled with the member 15 [¶ 25].  
16. (Original) The chuck assembly of claim 1, wherein the member 15 includes an inflexible support portion 30 and/or 16 [¶ 25].  


 Claim 19 reads,
19. (Currently Amended) A planarization system, comprising: 
[1] a chuck assembly configured to hold a plate, the chuck assembly comprising: 
[2] a member configured to hold the plate, the member including: 
[3] a flexible portion configured to have a central opening; and 
[4] a first cavity formed by the flexible portion, wherein the plate is held by the flexible portion by reducing pressure in the first cavity; 
[5] a light-transmitting member covering the central opening of the member; and 
[6] a fluid path in communication with a second cavity defined by the flexible portion, the plate held by the member and the light-transmitting member for pressurizing the second cavity,
[7] wherein the flexible portion is bent in response to a pressure in the second cavity; 34 of 363600-26939-CINC 
[8] a substrate chuck configured to hold a substrate; 
[9] a fluid dispenser configured to dispense formable material on the substrate; 
[10] a positioning system configured to contact the formable material with the plate; and 
[11] a curing system configured to cure the formable material under the plate so as to form cured formable material on the substrate.  
Features [1]-[7] of claim 19 are the same as features [1]-[7] of claim 1, respectively, and have been addressed above.  
Further with regard to claim 19, Torii discloses,
[8] a substrate chuck 19 configured to hold a substrate 11 [¶ 29; Fig. 1]; 
[9] a fluid dispenser 5 configured to dispense formable material 14 on the substrate 11 [¶ 30; Fig. 1]; 
[10] a positioning system 16 configured to contact the formable material 14 with the plate 7 [¶ 27]; and 
[11] a curing system 2 configured to cure the formable material 14 under the plate 7 so as to form cured formable material on the substrate 11 [¶¶ 22, 24, 38].
With regard to the preamble, the term “planarization” is a statement of intended use that fails to have patentable weight.  (See MPEP 2111.02(II) and 2114.)
This is all of the features of claim 19.

Claim 20 reads,
20. (Currently Amended) A method of manufacturing an article, comprising: 
[0] dispensing a formable material on a substrate; 
[1] retaining a plate with a plate chuck assembly, the plate chuck assembly comprising: 
[2] a member configured to hold the plate, the member including: 
[3] a flexible portion configured to have a central opening; and 
[4] a first cavity formed by the flexible portion, wherein the plate is held by the flexible portion by reducing pressure in the first cavity; 
[5] a light-transmitting member covering the central opening of the member; and 
[6] a fluid path in communication with a second cavity defined by the flexible portion, the plate held by the member and the light-transmitting member for pressurizing the second cavity,
[7] wherein the flexible portion is bent in response to a pressure in the second cavity; 
[8] contacting the plate with the formable material dispensed on the substrate; 
[9] curing the formable material with a curing source; 
[10] separating the plate from the cured formable material; and 
[11] processing the cured formable material to make the article.
Features [1]-[7] of claim 20 are the same as features [1]-[7] of claim 1, respectively, and have been addressed above.
Further with regard to claim 20, Torii discloses,
[0] dispensing a formable material 14 on a substrate 11 [¶ 33; Fig. 3, step S104];
[8] contacting the plate 7 with the formable material 14 dispensed on the substrate  [¶ 33; Fig. 3, steps S105, S107, and S108]; 
[9] curing the formable material with a curing source 2 [¶ 38; Fig. 3, step S110]; 
[10] separating the plate from the cured formable material [¶ 38: “Then, the controller 6 separates the mold 7 (pattern portion 7a) from the resin 14 on the wafer 11 by use of the mold drive mechanism 16 (mold release step: step S111).”; Fig. 3]; and 
[11] processing the cured formable material 14 to make the article [¶ 43].
This is all of the features of claim 20.

IV. Allowable Subject Matter
As repeated from the previous Office action, claims 2, 4, 6-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claims 2 and 4 read,
2. (Original) The chuck assembly of claim 1, wherein the member is configured such that, when the plate is held to the flexible portion of the member via the first cavity thereby closing the second cavity, pressurizing the second cavity via the fluid path causes the plate and the flexible portion of the member to bow.   
4. (Original) The chuck assembly of claim 3, wherein the member is configured such that, when the plate is held to the flexible portion of the member via the first cavity thereby closing the second cavity, pressurizing the second cavity via the fluid path causes the plate and the flexible portion of the member to bow, while the inflexible portion does not bow.
Claims 6-8 read,
6. (Original) The chuck assembly of claim 5, wherein the second cavity is further defined by the support ring.  
7. (Original) The chuck assembly of claim 5, wherein the support ring comprises a step supporting the light-transmitting member.  
8. (Original) The chuck assembly of claim 5, wherein the support ring comprises one or more annular cavities.  
Claims 14, 15, 17, and 18 read,
14. (Original) The chuck assembly of claim 1, wherein the member is composed of a material having a flexural rigidity of 0.01 to 5 Pa-m3.  
15. (Currently Amended) The chuck assembly of claim 1, wherein a ratio of a thickness of the flexible portion to a length of the flexible portion is 1:2 to 1:1000.  
17. (Currently Amended) The chuck assembly of claim 16, wherein the second cavity is further defined by the inflexible support portion of the member.  
18. (Original) The chuck assembly of claim 16, wherein the support portion of the member comprises a step supporting the light-transmitting member.
The prior art does not reasonably teach or suggest—in the context of the claimed chuck assembly—the features recited in any of claims 2, 4, 6-8, 14, 15, 17, and 18.  Claims 9-13 depend from claim 8 and would be allowable at least for including the allowable features of claim 8.

V. Response to Arguments
Applicant’s arguments filed 10/19/2022 have been fully considered but they are not persuasive. 
Applicant argues,
However, even using the broadest reasonable interpretation of "flexible" and treating "the flexible portion is bent in response to a pressure in the second cavity" as functional/intended use, there is still nothing in Torii to teach or suggest that the holding portion 31 is flexible and that the structure is capable of bending the holding portion 31 in response to a pressure in the space 12.  
(Remarks: paragraph bridging p. 9; emphasis added)
Examiner respectfully disagrees that “there is still nothing in Torii to teach or suggest that the holding portion 31 is flexible”.  The holding portion 31 is deformed by bending from its planar configuration (Torii: ¶ 35; Fig. 4A versus Fig. 4C); therefore, it is necessarily flexible, and Applicant’s argument to the contrary is without merit. 
While Examiner acknowledges Applicant’s position as to the pressure in the cavity 12 in Torri being of insufficient force to cause the bending of the holding portion 31, Examiner respectfully disagrees that the newly added claim feature “wherein the flexible portion is bent in response to a pressure in the second cavity” requires the gas or air pressure in the cavity 12 to be the force that deforms the flexible portion.  As explained in the rejection as currently drafted, Torii explains that the holding portion 31, i.e. the claimed “flexible portion”, is intentionally bent “in response to the pressure in the second cavity 12” in order to alleviate distortion in the pattern 7a of the plate 7 caused by said pressure (Torii: ¶¶ 34-35; Figs. 4A-4C).  As such, Applicant’s argument is premised on a too-narrow interpretation of the newly added claim feature, particularly the meaning of “in response to”.  

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed,
/ERIK KIELIN/
Primary Examiner, Art Unit 2814